                                 1   D. Aaron Brock (State Bar No. 241919)
                                     ab@brockgonzales.com
                                 2   Christopher P. Brandes (State Bar No. 282801)
                                     cb@brockgonzales.com
                                 3   Lindsay L. Bowden (State Bar No. 318952)
                                     lb@brockgonzales.com
                                 4   BROCK & GONZALES, LLP
                                     6701 Center Drive West, Suite 610
                                 5   Los Angeles, California 90045
                                     Tel: (310) 294-9595
                                 6   Fax: (310) 961-3673
                                 7   Attorneys for Plaintiff
                                     EVA TIJERINA
                                 8
                                     James H. Berry, Jr. (State Bar No. 075834)
                                 9   Kate LaQuay (State Bar No. 178250)
                                     LANDAU GOTTFRIED & BERGER LLP
                                10   1880 Century Park East, Suite 1101
                                     Los Angeles, California 90067
                                11   Telephone: (310) 557-0050
LANDAU GOTTFRIED & BERGER LLP




                                     Facsimile: (310) 557-0056
                                12   Email: jberry@LGBFirm.com
                                     Email: klaquay@LGBFirm.com
                                13
                                     Attorneys for Defendant
                                14   SVC MANUFACTURING, INC.
                                15
                                                           UNITED STATES DISTRICT COURT
                                16
                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                17
                                                         SAN FRANCISCO/OAKLAND DIVISION
                                18

                                19   EVA TIJERINA an individual,      )           Case No. 3:19-cv-07513-EMC
                                20                Plaintiff,          )
                                                                      )
                                21         v.                         )           STIPULATION OF DISMISSAL
                                                                                  OF ACTION WITH PREJUDICE
                                22   SVC MANUFACTURING, INC., a )
                                     Delaware Corporation; and DOES 1 )           F. R. CIV. PRO. 41 (a)(1)(A)(ii)
                                23   through 50, inclusive,           )
                                24                Defendants.         )
                                                                      )
                                25                                    )
                                26                                    )
                                27

                                28
                                                                                              Case No. 3:19-cv-07513-EMC
                                               STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE
                                 1         Plaintiff Eva Tijerina (“Plaintiff”) and Defendant SVC Manufacturing, Inc.
                                 2   (“Defendant”), (collectively, the “Parties”), by and through their undersigned
                                 3   counsel of record, being the only Parties who have appeared in this action, enter
                                 4   into the stipulation set forth below in recognition of the following:
                                 5         Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this
                                 6   action is hereby dismissed with prejudice in its entirety. The Parties each shall bear
                                 7   their respective costs and attorney’s fees. None of the Parties is a prevailing party.
                                 8         Under the Rule cited above, this Stipulation is self-effectuating and does not
                                 9   require a confirming Order for the agreed dismissal with prejudice.
                                10         SO STIPULATED.
                                11
LANDAU GOTTFRIED & BERGER LLP




                                12
                                     DATED: January 15, 2020                         Respectfully submitted,

                                13                                                   BROCK & GONZALES, LLP
                                                                                     D. Aaron Brock
                                14                                                   Christopher P. Brandes
                                                                                     Lindsay L. Bowden
                                15

                                16
                                                                                     By /s/ Christopher P. Brandes
                                17                                                         Christopher P. Brandes
                                                                                     Attorneys for Plaintiff
                                18                                                   EVA TIJERINA
                                19

                                20   DATED: January 15, 2020                          LANDAU GOTTFRIED & BERGER LLP
                                                                                      James H. Berry, Jr.
                                                                                   DIS TRIC
                                                                                      Kate LaQuay
                                21
                                                                          T     ES           TC
                                22                                      TA
                                                                                                  O
                                                                   S




                                                                                                   U
                                                                  ED




                                                                                     By /s/ James H. Berry, Jr.
                                                                                                    RT




                                23
                                                                                     TED James H. Berry, Jr.
                                                              UNIT




                                                                                GRAN Attorneys for Defendant
                                24
                                                                                                           R NIA




                                                                                     SVC MANUFACTURING, INC.
                                25
                                                                                                 hen
                                                                                       rd M. C
                                                              NO




                                                                                    dwa
                                                                            Judge E
                                                                                                           FO




                                26
                                                                RT




                                                                                                       LI




                                27                                     ER
                                                                  H




                                                                                                   A




                                      DATED: January 16, 2020               N                          C
                                                                                              F
                                28                                              D IS T IC T O
                                                                                      R
                                                                      -1-          Case No. 3:19-cv-07513-EMC
                                               STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE
